Tkippe, Judge.
1. As this case is to undergo another’ trial wé will not discuss the testimony. < The speaking of the words was proved, and without any evidence introduced by the defendant, or upon cross-examination, showing their truth, and indeed without setting up justification at all, the verdict was for the.defendant. We cannot say there.was an abuse of discretion by the court in granting a new trial.
2. It was argued that the addition made to the charge uttered against the plaintiff of the words “ according to the church book,” relieved them from the character of words which are actionable per se. It was also said that as the declaration did not set forth those words, a variance was proved, which was fatal. We do not agree to either proposition; not to the first,, because if it were so, then any charge could be made against any person, and if he who makes it will add the like or similar words, such as “ according to the record,” “ according to proof in' my possession,” or “ if I am not lhisinformed,” or many other such qualification, etc., he could slander and destroy character in the most odious way with impunity, so far as legal redress is concerned.
3. Nor do we think that proof of such additional words is such a.variance as would defeat a plaintiff’s right of recovery. When the defendant added the words “according to the church book,” they neither took away from the force of the ■charge he had made, or relieved him from the necessity of ■sustaining' the truth of what he had said. At least, there is nothing in the record showing what the meaning" of those ad■ditional words was, or why they were used. It is left to conjecture — a conjecture that did not so authorize the verdict as to' make the setting it aside error. " Only one case need be referred to as illustrating the holding we make, and it does illustrate both points. In Treat vs. Browning, 4 Conn., 408, the words set out in the declaration were, “ she has had a bastard child;” those proved were, “if I have not been misin*635formed, she had a bastard child.” It was held not to be an immaterial variance.
Let the judgment be affirmed.